     Case 1:19-cv-00462-DAD-EPG Document 73 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DEVONTE B. HARRIS,                                  Case No. 1:19-cv-00462-DAD-EPG (PC)
12
                                   Plaintiff,            ORDER GRANTING PLAINTIFF’S
13                                                       MOTION FOR EXTENSION OF TIME TO
                    v.                                   FILE REPLY AND MOTION TO MODIFY
14                                                       SCHEDULING ORDER
15   K. KYLE, et al.,
16                               Defendants.             (ECF Nos. 71, 72)
17

18         Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this action. Before the Court are Plaintiff’s motions filed on December 22, 2020,

20   requesting an extension of time to file a reply in support of his motion for preliminary injunction
     and seeking to modify the Scheduling Order in this case to extend the time to bring a motion to
21
     compel. (ECF Nos. 71, 72.)
22
           In both motions, Plaintiff explains that the extensions are requested because he tested
23
     positive for COVID-19 on November 26, 2020. (ECF Nos. 71, 72.) Plaintiff has been in an
24
     isolation unit and is unable to access the law library or obtain copies. (Id.) Plaintiff requests that
25
     the Scheduling Order be modified and the deadline to file a motion to compel be extended from
26
     December 9, 2020, to January 8, 2021. (ECF No. 71.) Plaintiff also requests that the deadline to
27

28

                                                        1
     Case 1:19-cv-00462-DAD-EPG Document 73 Filed 01/04/21 Page 2 of 2


 1   file a reply in support of his motion for preliminary injunction be extended from December 17,

 2   2020, to January 7, 2021. (ECF No. 72.)

 3        The Court finds good cause to grant Plaintiff’s motions. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5        1. Plaintiff’s motion to modify the Scheduling Order (ECF No. 71) is GRANTED;
          2. The motion to compel deadline, currently set for December 9, 2020, is extended to
 6
              January 8, 2021. All other terms and conditions of the Scheduling Order (ECF No. 37)
 7
              as previously modified (ECF Nos. 43, 48) remain in full force and effect;
 8
          3. Plaintiff’s motion for an extension of time (ECF No. 72) is GRANTED; and
 9
          4. The deadline for Plaintiff to file a reply in support of his motion for preliminary
10
              injunction is extended to January 7, 2021.
11

12   IT IS SO ORDERED.
13
        Dated:    January 3, 2021                             /s/
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
